Exhibit 10.1

 

Execution Copy

 

UP TO $10,000,000

 

PULASKI FINANCIAL CORP.

 

COMMON STOCK

PAR VALUE $0.01 PER SHARE

 

SALES AGENCY AGREEMENT

 

May 7, 2013

 

Sandler O’Neill & Partners, L.P.

1251 Avenue of the Americas

New York, New York 10020

 

Ladies and Gentlemen:

 

Pulaski Financial Corp., a Missouri corporation (the “Company”), proposes to
sell from time to time through Sandler O’Neill & Partners, L.P., as sales agent
(the “Agent” or “you”), shares of the common stock, par value $0.01 per share
(“Common Stock”) of the Company, having an aggregate gross sales price of up to
$10,000,000 (the “Shares”), subject to the terms and conditions set forth in
this agreement (this “Agreement”).   The Company agrees that whenever it
determines to sell the Common Stock directly to the Agent, as principal or
otherwise other than as set forth in Section 2 hereof, it will enter into a
separate agreement, which will include customary terms and conditions consistent
with the representations, warranties and provisions in this Agreement and which
will be agreed upon by the parties thereto (each, a “Terms Agreement”).  Pulaski
Bank, a wholly-owned subsidiary of the Company (the “Bank”), is also a party to
this Agreement.

 

1.                                      (a)                                 The
Company represents and warrants as of the date hereof, each Representation Date
(as defined in Section 5(n) below), each Applicable Time (as defined in
Section 1(a)(iv) below), and each Delivery Date (as defined in
Section 2(i) below), and agrees with Agent that:

 

(i)                                     The Company has filed, in accordance
with the provisions of the Securities Act of 1933, as amended, and the rules and
regulations thereunder (collectively, the “Act”), with the Securities and
Exchange Commission (the “Commission”) a registration statement on Form S-3
(File No. 333-188086), including a base prospectus, relating to certain
securities, including the Shares to be issued from time to time by the Company,
and which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder (collectively, the “1934
Act”).   The Company has prepared a prospectus supplement specifically relating
to the Shares (the “Prospectus Supplement”) to the base prospectus included as
part of such registration statement.   The Company will furnish to the Agent,
for use by the Agent, copies of the prospectus included as part of such
registration statement, as supplemented by the Prospectus Supplement.   Except
where the context otherwise requires, such registration statement, as amended
when it became effective, including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Act or

 

--------------------------------------------------------------------------------


 

deemed to be a part of such registration statement pursuant to Rule 430B of the
Act, is herein referred to as the “Registration Statement.”  The base
prospectus, including all documents incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus
Supplement, in the form in which such prospectus and/or Prospectus Supplement
have most recently been filed by the Company with the Commission pursuant to
Rule 424(b) under the Act is herein referred to as the “Prospectus.”  Any
reference herein to the Registration Statement, the Prospectus or any amendment
or supplement thereto shall be deemed to refer to and include the documents
(including exhibits thereto) incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein.   For purposes of
this Agreement, all references to the Registration Statement, the Prospectus or
to any amendment or supplement thereto shall be deemed to include any copy filed
with the Commission via the Commission’s Electronic Data-Gathering, Analysis and
Retrieval system (“EDGAR”).  All references in this Agreement to financial
statements and schedules and any other information which is “contained,
“included,” “described,” “referenced,” “set forth” or “stated” in the
Registration Statement, the General Disclosure Package (as defined below) or the
Prospectus (and all other references of like import) shall be deemed to mean and
include all such financial statements and schedules and any other information
which is or is deemed to be incorporated by reference in the Registration
Statement, the General Disclosure Package or the Prospectus, as the case may be;

 

(ii)                                  No order preventing or suspending the use
of the Prospectus has been issued by the Commission.   There are no contracts or
other documents required to be described in the Prospectus, the Prospectus
Supplement or to be filed as exhibits to the Registration Statement which have
not been described or filed as required;

 

(iii)                               At the respective times each of the
Registration Statement and any post-effective amendments thereto became or
becomes effective and as of the date hereof, the Registration Statement and any
amendments and supplements thereto complied and will comply in all material
respects with the requirements of the Act.   The Registration Statement
conforms, and the Prospectus and any further amendments or supplements to the
Registration Statement or the Prospectus will conform, in all material respects
to the requirements of the Act and the rules and regulations of the Commission
thereunder; on the effective date, the Registration Statement did not or will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading; and when filed and at each Applicable Time
and Delivery Date, the Prospectus (together with any supplement thereto) will
not include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with the Agent Information (as
defined herein).   The Prospectus Supplement when filed, if filed by electronic
transmission, pursuant to the EDGAR system (except as may be permitted by
Regulation S-T under the Act), was identical to the copy thereof delivered to
the Agent for use in connection with the offer and sale of the Shares;

 

2

--------------------------------------------------------------------------------


 

(iv)                              As of each Applicable Time, neither (i) any
Issuer-Represented General Use Free Writing Prospectuses issued at or prior to
such Applicable Time and the Prospectus, all considered together (collectively,
the “General Disclosure Package”), nor (ii) any individual Issuer-Represented
Limited-Use Free Writing Prospectus issued at or prior to such Applicable Time,
when considered together with the General Disclosure Package, included any
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with the Agent Information.  
As used in this paragraph and elsewhere in this Agreement:

 

“Applicable Time” means, with respect to any Shares, the time of sale of such
Shares pursuant to this Agreement or any relevant Terms Agreement.

 

“Issuer-Represented Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the Act, relating to the Shares in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the Act.

 

“Issuer-Represented General Use Free Writing Prospectus” means any Issuer
Represented Free Writing Prospectus that is intended for general distribution to
prospective investors, as evidenced by its being specified in Schedule II to
this Agreement.

 

“Issuer-Represented Limited-Use Free Writing Prospectus” means any Issuer
Represented Free Writing Prospectus that is not an Issuer Represented General
Use Free Writing Prospectus.

 

(v)                                 Each Issuer-Represented Free Writing
Prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Shares or until any earlier date
that the Company notified or notifies the Agent as described in Section 5(b),
did not, does not and will not include any material information that conflicted,
conflicts or will conflict with the information contained in the Registration
Statement; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with the Agent Information provided by the Agent expressly for use therein;

 

(vi)                              The documents incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus, when
they were filed with the Commission conformed in all material respects to the
requirements of the 1934 Act, and none of such documents contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; and any further documents so filed and incorporated
by reference in the Registration Statement, the General Disclosure Package and
the Prospectus, when such documents are filed with the Commission, will conform
in all material respects to the requirements of the 1934 Act and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances

 

3

--------------------------------------------------------------------------------


 

under which they were made, not misleading.  The Company filed the Registration
Statement with the Commission before using any free writing prospectus and each
free writing prospectus was preceded or accompanied by the Prospectus satisfying
the requirements of Section 10 under the Act;

 

(vii)                           This Agreement has been duly authorized,
executed and delivered by the Company and the Bank, and, assuming due
authorization, execution and delivery by each other party hereto, constitutes a
valid, legal, and binding obligation of the Company and the Bank, enforceable in
accordance with its terms, except as rights to indemnity or contribution
hereunder may be limited by federal or state securities laws and except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting the rights of creditors generally, and subject to general
principles of equity.   The Company has full power and authority to enter into
this Agreement and to authorize, issue and sell the Shares as contemplated by
this Agreement; and all action required to be taken for the due and proper
authorization, execution and delivery by it of this Agreement and the
consummation by it of the transactions contemplated hereby has been duly and
validly taken;

 

(viii)                        Neither the Company nor any of its subsidiaries
has sustained since the date of the latest audited financial statements
contained in each of the Registration Statement, the General Disclosure Package
and the Prospectus any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in each of the Registration Statement, the
General Disclosure Package and the Prospectus or as would not have nor be
reasonably expected to result in a material adverse change in or affecting the
business, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries taken as a whole (a “Material Adverse Effect”);
and, since the respective dates as of which information is given in the
Registration Statement, the General Disclosure Package and the Prospectus,
except as set forth or contemplated in each of the Registration Statement, the
General Disclosure Package and the Prospectus, (A) there has not been any change
in the capital stock or long-term debt of the Company or any of its subsidiaries
or any Material Adverse Effect, and (B) there have been no transactions entered
into by the Company or any of its subsidiaries, other than those in the ordinary
course of business, which are material with respect to the Company and its
subsidiaries, taken as a whole;

 

(ix)                              The Company and its subsidiaries have good and
marketable title in fee simple to all real property owned by them and the
Company and its subsidiaries have good and marketable title to all personal
property material to the respective businesses of the Company and its
subsidiaries owned by them, in each case free and clear of all liens,
encumbrances and defects except (a) such as are described in each of the
Registration Statement, the General Disclosure Package and the Prospectus or
such as do not materially affect the value of such property and do not interfere
with the use of such property by the Company and its subsidiaries or such as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect and (b) the pledge of loans and securities in the
ordinary course of business to secure borrowings from the Federal Home Loan Bank
of Des Moines; and any real property and buildings held under lease by the
Company and its subsidiaries and material to the respective businesses of the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use of such property and

 

4

--------------------------------------------------------------------------------


 

buildings by the Company and its subsidiaries or would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
and the Company and its subsidiaries have valid and marketable rights to lease
or otherwise use all items of personal property material to the respective
businesses of the Company and its subsidiaries, free and clear of all liens,
encumbrances, claims and defects, except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect;

 

(x)                                 The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Missouri and has all requisite power and authority to own, lease and operate
its properties, to conduct its business as described in the Registration
Statement, the General Disclosure Package and the Prospectus and to enter into
and perform its obligations under, and to consummate the transactions
contemplated in, this Agreement.  The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not, singly or in the aggregate, result
in a Material Adverse Effect.  The Company is duly registered as a savings and
loan holding company under the Home Owners’ Loan Act of 1933, as amended.  The
Company has furnished to the Agent complete and correct copies of the Company’s
articles of incorporation and by-laws and all amendments thereto, and no change
thereto is contemplated or has been authorized or approved by the Company or its
stockholders;

 

(xi)                              Each “significant subsidiary” of the Company
(as such term is defined in Rule 1-02 of Regulation S-X) (including the Bank)
(each, a “Significant Subsidiary”) has been duly organized and is validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or other organization, has all requisite power and authority to
own, lease and operate its properties, to conduct its business as described in
the Registration Statement, the General Disclosure Package and the Prospectus
and, in the case of the Bank, to enter into, and perform its obligations under,
this Agreement and is duly qualified to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure to so qualify or to be in good standing would not,
singly or in the aggregate, result in a Material Adverse Effect.  Except as
described in the Registration Statement, the General Disclosure Package and the
Prospectus, all of the issued and outstanding shares of capital stock of or
other equity interests in each Significant Subsidiary have been duly authorized
and validly issued, are fully paid and non-assessable and are owned by the
Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity. None of the
outstanding shares of capital stock of or other equity interests in any
Significant Subsidiary were issued in violation of the preemptive or similar
rights of any securityholder of such Significant Subsidiary or any other entity.
The only subsidiaries of the Company are (A) the subsidiaries listed on
Exhibit 21 to the Company’s Annual Report on Form 10-K for the most recently
completed fiscal year and (B) certain other subsidiaries which, considered in
the aggregate as a single subsidiary, do not constitute a “significant
subsidiary” within the meaning of Rule 1-02 of Regulation S-X. The deposit
accounts of each of the Company’s banking subsidiaries are insured up to the
applicable limits by the Deposit Insurance Fund of the Federal Deposit Insurance
Corporation (the “FDIC”) to the fullest extent permitted by law and the rules

 

5

--------------------------------------------------------------------------------


 

and regulations of the FDIC, and no proceeding for the revocation or termination
of such insurance is pending or, to the knowledge of the Company, threatened;

 

(xii)                           The Company has an authorized capitalization as
set forth in each of the General Disclosure Package and the Prospectus under the
caption “Description of Our Capital Stock,” and all of the outstanding shares of
capital stock of the Company have been duly and validly authorized and issued,
are fully paid and nonassessable, and have been issued in compliance with
federal and state securities laws and conform to the description of the capital
stock contained in each of the Registration Statement, the General Disclosure
Package and the Prospectus under the caption “Description of Our Capital Stock”;
and no such shares were issued in violation of the preemptive or similar rights
of any security holder of the Company.  The form of certificates for the Shares
conforms to the corporate law of the jurisdiction of the Company’s
incorporation;

 

(xiii)                        The Shares to be issued and sold by the Company
through the Agent hereunder have been duly and validly authorized and, when
issued and delivered against payment therefor as provided herein, will be duly
and validly issued and fully paid and nonassessable and will conform to the
description of the Common Stock contained in each of the General Disclosure
Package and the Prospectus under the caption “Description of Our Capital Stock”;
and the issuance of the Shares is not subject to any preemptive or similar
rights;

 

(xiv)                       Except as described in each of the Registration
Statement, the General Disclosure Package and the Prospectus, (A) there are no
outstanding rights (contractual or otherwise), warrants or options to acquire,
or instruments convertible into or exchangeable for, or agreements or
understandings with respect to the sale or issuance of, any shares of capital
stock of or other equity interest in the Company, other than in the ordinary
course of business, consistent with past practice, under the Company’s equity
compensation programs and (B) there are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the Act or
otherwise register any securities of the Company owned or to be owned by such
person;

 

(xv)                          Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect (provided that
this exception shall not apply to clause (B)(1)(x) below), (A) the execution and
delivery of this Agreement, the issue and sale of the Shares by the Company and
the compliance by the Company and the Bank with all of the provisions of this
Agreement and the consummation of the transactions herein contemplated do not
and will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, any contract, indenture,
mortgage, deed of trust, loan agreement, note, lease or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject
(collectively, the “Agreements and Instruments”), and (B) no such action will
(1) result in any violation of (x) the provisions of the articles of
incorporation or charter (as applicable) or by-laws of the Company or any of its
subsidiaries or (y) any law, statute or any order, rule or regulation of any
federal, state, local or foreign court, arbitrator, regulatory authority or
governmental agency or body (each, a “Governmental Entity”) having jurisdiction
over the Company or any of its subsidiaries or any of their properties or
(2) constitute a Repayment Event (as defined below) under, or result

 

6

--------------------------------------------------------------------------------


 

in the creation or imposition of any lien, charge or other encumbrance upon any
assets or operations of the Company or any subsidiary pursuant to, any of the
Agreements and Instruments; and no consent, approval, authorization, order,
registration or qualification of or with any such Governmental Entity is
required for the execution and delivery of this Agreement, the issue and sale of
the Shares or the consummation by the Company of the transactions contemplated
by this Agreement, except the registration under the Act of the Shares and
except as may be required under the rules and regulations of The Nasdaq Stock
Market LLC (“Nasdaq Stock Market”), the Financial Industry Regulatory Authority
(“FINRA”) and such consents, approvals, authorizations, registrations or
qualifications as may be required under foreign and state securities or Blue Sky
laws in connection with the issuance and sale of the Shares by the Company
through the Agent.   As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any subsidiary;

 

(xvi)                       Neither the Company nor any of its subsidiaries is
(A) in violation of its articles of incorporation, charter, by-laws or similar
organizational documents, as applicable, or (B) in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
of the Agreements and Instruments, except with respect to subsection (B) for
such default that would not be reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect;

 

(xvii)                    The statements set forth in the General Disclosure
Package and the Prospectus under the caption “Description of Our Capital Stock,”
insofar as they purport to constitute a summary of the terms of the capital
stock of the Company, are accurate and complete;

 

(xviii)                 The financial statements of the Company included or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, together with the related schedules and notes,
present fairly the financial position of the Company and its consolidated
subsidiaries at the dates indicated and the statement of operations,
stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified; said financial statements have been
prepared in conformity with U.S. generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved.  Any
financial statements of businesses or properties acquired or proposed to be
acquired, if any, included or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus present fairly the
information set forth therein, have been prepared in conformity with GAAP
applied on a consistent basis and otherwise have been prepared in accordance
with the financial statement requirements of Rule 3-05 or Rule 3-14 of
Regulation S-X, as applicable.  The supporting schedules, if any, present fairly
in accordance with GAAP the information required to be stated therein.  The
selected financial data and the summary financial information included or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus present fairly the information shown therein and have
been compiled on a basis consistent with that of the audited and unaudited
financial statements included therein.  Any pro forma financial statements and
the related notes thereto included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus
present fairly the information shown therein,

 

7

--------------------------------------------------------------------------------


 

have been prepared in accordance with the Commission’s rules and guidelines with
respect to pro forma financial statements and have been properly compiled on the
bases described therein, and the assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transactions and circumstances referred to therein.  Except as included or
incorporated by reference therein, no other historical or pro forma financial
statements or supporting schedules are required to be included or incorporated
by reference in the Registration Statement, any preliminary prospectus or the
Prospectus under the Act or the 1934 Act.  All disclosures included or
incorporated by reference in the Registration Statement, the General Disclosure
Package or the Prospectus, if any, regarding “non-GAAP financial measures” (as
such term is defined by the rules and regulations of the Commission) comply with
Regulation G under the 1934 Act and Item 10 of Regulation S-K under the Act, to
the extent applicable.  Any interactive data in eXtensible Business Reporting
Language included in the Registration Statement, the General Disclosure Package
and the Prospectus fairly presents the required information and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto;

 

(xix)                       The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
1934 Act) that comply with the requirements of the 1934 Act and have been
designed by, or under the supervision of, their respective principal executive
and principal financial officers, or persons performing similar functions, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, including, but not limited to, a system of accounting controls
sufficient to provide reasonable assurances that (A) transactions are executed
in accordance with management’s general or specific authorization,
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(C) access to assets is permitted only in accordance with management’s general
or specific authorization and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, there
are no material weaknesses in the Company’s internal controls; the Company’s
auditors and the audit committee of the board of directors of the Company have
been advised of: (i) all significant deficiencies and material weaknesses in the
design or operation of internal controls over financial reporting which have
adversely affected or are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting;

 

(xx)                          The Company has established and maintains an
effective system of “disclosure controls and procedures” (as such term is
defined in Rule 13a-15 and 15d-15 under the 1934 Act), that (A) are designed to
ensure that material information relating to the Company, including its
consolidated subsidiaries, is made known to the Company’s principal executive
officer and its principal financial officer by others within those entities to
allow timely decisions regarding disclosures, and (B) are effective to perform
the functions for which they were established.   As of the date hereof, nothing
has come to the attention of the Company and the Company has no reason to
believe that the evaluation to be conducted for the effectiveness of the
Company’s disclosure controls and procedures for the quarter ended March 31,
2013 could result

 

8

--------------------------------------------------------------------------------


 

in a finding that such disclosure controls and procedures are ineffective for
the quarter ended March 31, 2013.   The Company’s independent registered public
accounting firm and the audit committee of the board of directors of the Company
have been advised of (1) any significant deficiencies or material weaknesses in
the design or operation of internal control over financial reporting which are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize, and report financial data and (2) any fraud, whether or not material,
that involves management or other employees who have a role in the Company’s
internal control over financial reporting.   Since the date of the most recent
evaluation of such disclosure controls and procedures, there have been no
changes in internal control over financial reporting that have materially
affected, or are reasonably likely to materially affect the Company’s internal
control over financial reporting;

 

(xxi)                       Except as described in the Registration Statement,
the General Disclosure Package and the Prospectus, neither the Company nor any
of its subsidiaries is subject or is party to, or has received any notice or
advice that any of them may become subject or party to any investigation with
respect to, any corrective, suspension or cease-and-desist order, agreement,
consent agreement, memorandum of understanding or other regulatory enforcement
action, proceeding or order with or by, or is a party to any commitment letter
or similar undertaking to, or is subject to any directive by, or has been a
recipient of any supervisory letter from, or has adopted any board resolutions
at the request of, any Regulatory Agency (as defined below) that currently
relates to or restricts in any material respect the conduct of their business or
that in any manner relates to their capital adequacy, credit policies or
management and applicable to the Company or its subsidiaries specifically rather
than to banks and bank holding companies generally (each, a “Regulatory
Agreement”), nor has the Company or any of its subsidiaries been advised by any
Regulatory Agency that it is considering issuing or requesting any such
Regulatory Agreement.   Except as described in the Registration Statement, the
General Disclosure Package and the Prospectus, the Company and its subsidiaries
are each in substantial compliance with all Regulatory Agreements, and to the
Company’s knowledge there is no unresolved violation, criticism or exception by
any Regulatory Agency with respect to any report or statement relating to any
examinations of the Company or any of its subsidiaries which, in the reasonable
judgment of the Company, is expected to result in a Material Adverse Effect.  
As used herein, the term “Regulatory Agency” means any Governmental Entity
having supervisory or regulatory authority with respect to the Company or any of
its subsidiaries, including, but not limited to, any federal or state agency
charged with the supervision or regulation of depositary institutions or holding
companies of depositary institutions, or engaged in the insurance of depositary
institution deposits;

 

(xxii)                    Except as disclosed in each of the Registration
Statement, the General Disclosure Package and the Prospectus, the Company and
its subsidiaries are currently conducting their respective businesses in
compliance in all material respects with all federal, state, local and foreign
statutes, laws, rules, regulations, decisions, directives and orders applicable
to them (including, without limitation, all regulations and orders of, or
agreements with, the Federal Reserve Board (“FRB”) and the FDIC), the Equal
Credit Opportunity Act, the Fair Housing Act, the Community Reinvestment Act,
the Home Mortgage Disclosure Act, all other applicable fair lending laws or
other laws relating to discrimination and the Bank Secrecy Act and Title III of
the USA Patriot Act), and neither the Company nor any of its subsidiaries has
received any written, or to the Company’s knowledge, oral communication from any

 

9

--------------------------------------------------------------------------------


 

Governmental Entity asserting that the Company or any of its subsidiaries is not
currently in compliance with any such statute, law, rule, regulation, decision,
directive or order;

 

(xxiii)                 Other than as set forth in each of the Registration
Statement, the General Disclosure Package and the Prospectus, there are no legal
or governmental actions, suits, investigations or proceedings before or by any
Governmental Entity, or to the Company’s knowledge now pending or threatened or
contemplated by Governmental Entities or threatened by others, to which the
Company or any of its subsidiaries is a party or of which any property or asset
of the Company or any of its subsidiaries is the subject (A) that are required
to be disclosed in the Registration Statement by the Act or by the rules and
regulations of the Commission thereunder and not disclosed therein or (B) which
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;

 

(xxiv)                Each of the Company and its subsidiaries possess such
permits, licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies necessary to conduct the business now
operated by the Company or its subsidiaries; the Company and its subsidiaries
are in compliance with the terms and conditions of all such Governmental
Licenses, except where the failures so to comply would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; all of
the Governmental Licenses are valid and in full force and effect, except where
the invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and neither
the Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such Governmental Licenses
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to result in a
Material Adverse Effect;

 

(xxv)                   The Company and its subsidiaries: (a) are in compliance
with any and all applicable federal, state, local and foreign laws, rules,
regulations, requirements, decisions, judgments, decrees, orders and the common
law relating to pollution or the protection of the environment, natural
resources or human health or safety, including those relating to the generation,
storage, treatment, use, handling, transportation, Release or threat of Release
of Hazardous Materials (collectively, “Environmental Laws”), (b) have received
and are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their respective businesses, (c) have not received notice of any
actual or potential liability under or relating to, or actual or potential
violation of, any Environmental Laws, including for the investigation or
remediation of any Release or threat of Release of Hazardous Materials, and have
no knowledge of any event or condition that would reasonably be expected to
result in any such notice, (d) are not conducting or paying for, in whole or in
part, any investigation, remediation or other corrective action pursuant to any
Environmental Law at any location, and (e) are not a party to any order, decree
or agreement that imposes any obligation or liability under any Environmental
Law, and there are no costs or liabilities associated with Environmental Laws of
or relating to the Company or its subsidiaries, except for any such matter in
clauses (a)-(e) above, as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and except as
described in the Registration Statement, the General Disclosure Package and the
Prospectus, (a)

 

10

--------------------------------------------------------------------------------


 

there are no proceedings that are pending, or to the Company’s knowledge
contemplated or threatened, against the Company or any of its subsidiaries under
any Environmental Laws in which a Governmental Entity is also a party, other
than such proceedings regarding which it is reasonably believed no monetary
sanctions of $100,000 or more will be imposed, (b) the Company and its
subsidiaries are not aware of any facts or issues regarding compliance with
Environmental Laws, or liabilities or other obligations under Environmental
Laws, including the Release or threat of Release of Hazardous Materials, that
could reasonably be expected to have a Material Adverse Effect, and (c) none of
the Company and its subsidiaries anticipates material capital expenditures
relating to any Environmental Laws;

 

(xxvi)                There has been no storage, generation, transportation,
use, handling, treatment, Release or threat of Release of Hazardous Materials
by, relating to or caused by the Company or any of its subsidiaries (or, to the
knowledge of the Company and its subsidiaries, any other entity (including any
predecessor) for whose acts or omissions the Company or any of its subsidiaries
is or could reasonably be expected to be liable) at, on, under or from any
property or facility now or within the past ten years owned, operated or leased
by the Company or any of its subsidiaries, or at, on, under or from any other
property or facility, in violation of any Environmental Laws or in a manner or
amount or to a location that could reasonably be expected to result in any
liability under any Environmental Law, except for any violation or liability
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.   “Hazardous Materials” means any material,
chemical, substance, waste, pollutant, contaminant, compound, mixture, or
constituent thereof, in any form or amount, including petroleum (including crude
oil or any fraction thereof) and petroleum products, natural gas liquids,
asbestos and asbestos containing materials, naturally occurring radioactive
materials, brine, and drilling mud, regulated or which can give rise to
liability under any Environmental Law.   “Release” means any spilling, leaking,
seepage, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing, depositing, dispersing, or migrating in, into or
through the environment, or in, into from or through any building or structure;

 

(xxvii)             The statistical and market related data contained in each of
the Registration Statement, the General Disclosure Package and the Prospectus
are based on or derived from reliable and accurate sources;

 

(xxviii)          Neither the Company nor, to the knowledge of the Company, any
affiliate of the Company nor, to the knowledge of the Company, any person acting
on their behalf has (A) taken, nor will the Company take, directly or
indirectly, any action which is designed to or which has constituted or which
would be expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares; (B) paid anyone, other than the Agent, any compensation to offer, sell
or solicit offers to buy the Shares to be issued and sold pursuant to this
Agreement; or (C) other than in compliance with Section 5(r), during any period
beginning one Regulation M Business Day (as defined herein) prior to the time
when the first sale pursuant to a Placement Notice (as defined herein) occurs
and continuing through the time such Placement Notice is in effect, has (1) (in
the case of the Company and any person acting on their behalf only) sold or
offered to sell any Shares, other than the Shares issued and sold through the
Agent pursuant to this Agreement, (2) bid for, purchased or induced any other
persons to bid for or purchase any Shares or (3) engaged in any special selling
efforts or

 

11

--------------------------------------------------------------------------------


 

selling methods with regard to the Shares, including without limitation,
presenting at an investor conference or other similar meeting where potential
investors may be present;

 

(xxix)                The Company is not and, after giving effect to the
offering and sale of the Shares, and after receipt of payment for the Shares and
the application of such proceeds as described in each of the General Disclosure
Package and the Prospectus, will not be an “investment company” or an entity
“controlled” by an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Investment Company Act”);

 

(xxx)                   KPMG LLP, who have certified the financial statements
and supporting schedules of the Company and its subsidiaries, included in the
Registration Statement, the General Disclosure Package and the Prospectus is, to
the knowledge of the Company, an independent registered public accounting firm
as required by the Act and the 1934 Act, the rules and regulations of the
Commission and the Public Company Accounting Oversight Board thereunder, and, to
the knowledge of the Company, such accountants are not in violation of the
auditor independence requirements of the Sarbanes-Oxley Act of 2002 with respect
to the Company;

 

(xxxi)                No labor problem or dispute with the employees of the
Company or any of its subsidiaries exists or, to the Company’s knowledge, is
threatened or imminent, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of its or its subsidiaries’ principal
suppliers, contractors or customers, that would reasonably be expected to have a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business, except as set forth in each of the Registration
Statement, the General Disclosure Package and the Prospectus;

 

(xxxii)             The Company and its subsidiaries, taken as a whole, are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are prudent in the business in which they are
engaged; all policies of insurance insuring the Company or any of its
subsidiaries are in full force and effect; the Company and its subsidiaries are
in compliance with the terms of such policies and instruments in all material
respects; and there are no claims by the Company or any of its subsidiaries
under any such policy or instrument as to which the Company has received notice
that any insurance company is denying liability or defending under a reservation
of rights clause, except where the failure to obtain coverage of the claimed
lost would not be expected to have a Material Adverse Effect; neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for; neither the Company nor any of its subsidiaries has received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made to continue such
insurance; and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect, except as set forth or contemplated in each of the
Registration Statement, the General Disclosure Package and the Prospectus;

 

12

--------------------------------------------------------------------------------


 

(xxxiii)          Each of the Company and its subsidiaries (A) has each filed
all foreign, federal, state and local tax returns that are required to be filed
or is eligible for, and has each requested, extensions thereof, except as set
forth or contemplated in each of the Registration Statement, the General
Disclosure Package and the Prospectus and (B) has each paid all taxes required
to be paid by it and any other assessment, fine or penalty levied against it, to
the extent that any of the foregoing is due and payable, except for any such
assessment, fine or penalty that is currently being contested in good faith, in
the case of each of clause (A) and (B), except as set forth or contemplated in
each of the Registration Statement, the General Disclosure Package and the
Prospectus and except as does not have, and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.   The Company
has made adequate charges, accruals and reserves in the applicable financial
statements referred to in Section 1(a)(xviii) above in respect of all federal,
state and foreign income and franchise taxes for all periods as to which the tax
liability of the Company or any of its consolidated subsidiaries or any of its
other subsidiaries has not been finally determined;

 

(xxxiv)         No subsidiary of the Company is currently prohibited, directly
or indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as set forth or contemplated in each of the
Registration Statement, the General Disclosure Package and the Prospectus;

 

(xxxv)            Except as would not reasonably be expected to have a Material
Adverse Effect, each “employee benefit plan” (as defined under the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
published interpretations thereunder (collectively, “ERISA”)) established or
maintained by the Company or any of its subsidiaries has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations including with ERISA and the Internal Revenue Code
of 1986, as amended (the “Code”); no prohibited transaction, within the meaning
of Section 406 of ERISA or Section 4975 of the Code, has occurred with respect
to any “employee benefit plan” established or maintained by the Company or any
of its subsidiaries, excluding transactions effected pursuant to a statutory or
administrative exemption; no “reportable event” (as defined under ERISA) has
occurred or is reasonably expected to occur with respect to any “employee
benefit plan” established or maintained by the Company, any of its subsidiaries
or any of their ERISA Affiliates; none of the Company, its subsidiaries nor any
of their ERISA Affiliates has incurred or reasonably expects to incur any
liability under (A) Title IV of ERISA with respect to termination of, or
withdrawal from, any “employee benefit plan” or (B) Sections 412, 4971, 4975 or
4980B of the Code; each “employee benefit plan” established or maintained by the
Company or any of its subsidiaries that is intended to be qualified under
Section 401(a) of the Code is so qualified and, to the Company’s knowledge,
nothing has occurred whether by action or failure to act, which would cause the
loss of such qualification; to the Company’s knowledge, there is no pending
audit or investigation by the Internal Revenue Service, the U.S.  Department of
Labor, the Pension Benefit Guaranty Corporation or any other governmental agency
or any foreign regulatory agency with respect to any “employee benefit plan”
established or maintained by the Company or any of its subsidiaries; none of the
following events has occurred: (x) a material increase in the aggregate amount
of contributions required to be made to all “employee benefit plans” subject to
Title IV of ERISA by the Company or its subsidiaries in the current fiscal year

 

13

--------------------------------------------------------------------------------


 

of the Company and its subsidiaries compared to the amount of such contributions
made in the Company and its subsidiaries’ most recently completed fiscal year;
or (y) a material increase in the Company and its subsidiaries’ “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) compared to the amount of such obligations
in the Company and its subsidiaries’ most recently completed fiscal year; and
for purposes of the foregoing, “ERISA Affiliate” means, with respect to the
Company or any subsidiary, any member of any group of organizations described in
Section 414(b) and (c) of the Code of which the Company or such subsidiary is a
member;

 

(xxxvi)         The Company and its subsidiaries own, or have valid, binding
enforceable and sufficient licenses or other rights to use the patents and
patent applications, copyrights, trademarks, service marks, trade names,
technology, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary rights) and other intellectual property necessary or
used in any material respect to conduct their business in the manner in which it
is being conducted and in the manner in which it is contemplated as set forth in
each of the Registration Statement, the General Disclosure Package and the
Prospectus or otherwise necessary or used in connection with the
commercialization of the existing products of the Company and its subsidiaries
and the products described in each of the Registration Statement, the General
Disclosure Package and the Prospectus as being under development (collectively,
the “Company Intellectual Property”), except to the extent that the failure to
do so would not reasonably be expected to have a Material Adverse Effect; except
as would not reasonably be expected to have a Material Adverse Effect, (i) the
Company Intellectual Property is valid, subsisting and enforceable, and none of
the patents owned or, to the knowledge of the Company, licensed by the Company
or any of its subsidiaries is unenforceable or invalid, and none of the patent
applications owned or, to the knowledge of the Company, licensed by the Company
or any of its subsidiaries would be unenforceable or invalid if issued as
patents; (ii) the Company and its subsidiaries, and to the Company’s knowledge,
their licensors, have complied with the duty of candor and disclosure of the
U.S. Patent and Trademark Office and any similar foreign intellectual property
office (collectively, the “Patent Offices”); (iii) neither the Company nor its
subsidiaries have infringed or otherwise violated any intellectual property
rights of any third person or have breached any contract in connection with
which any Company Intellectual Property is provided to the Company and its
subsidiaries; (iv) neither the Company nor any of its subsidiaries is obligated
to pay a royalty, grant a license, or provide other consideration to any third
party in connection with the Company Intellectual Property other than as
disclosed in each of the Registration Statement, the General Disclosure Package
and the Prospectus; no person has asserted or, to the Company’s knowledge,
threatened to assert any claim against, or notified, the Company (or any of its
subsidiaries) that (A) the Company or any of its subsidiaries has infringed or
otherwise violated any intellectual property rights of any third person, (B) the
Company or any of its subsidiaries is in breach or default of any contract under
which any Company Intellectual Property is provided, (C) such person will
terminate a contract described in clause (B) or adversely alter the scope of the
rights provided thereunder or (D) otherwise concerns the ownership,
enforceability, validity, scope, registerability, interference, use or the right
to use, any Company Intellectual Property (other than a patent office review of
pending applications in the ordinary course); to the knowledge of the Company,
no third party is infringing or otherwise violating any of the Company
Intellectual Property owned by the Company or any of its subsidiaries, except as
would not reasonably be expected to have a Material Adverse Effect;

 

14

--------------------------------------------------------------------------------


 

(xxxvii)      Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its subsidiaries
has (A) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(B) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee; (C) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (D) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment with the
purpose of influencing a government employee or governmental decision making;

 

(xxxviii)   To the knowledge of the Company, no director, officer, agent,
employee or other person associated with or acting on behalf of the Company or
any of its subsidiaries made any payment of funds to the Company or any of its
subsidiaries or received or retained funds in violation of any law, rule or
regulation, which payment, receipt or retention of funds is of a character
required to be disclosed in each of the Registration Statement, the General
Disclosure Package and the Prospectus, that is not described in each of the
Registration Statement, the General Disclosure Package and the Prospectus as
required;

 

(xxxix)         The operations of the Company and its subsidiaries are and have
been conducted at all times in material compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is, to the Company’s
knowledge, pending or threatened;

 

(xl)                              No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required by the Act to be
described in each of the Registration Statement, the General Disclosure Package
and the Prospectus or by the rules and regulations of the Commission thereunder
and that is not so described;

 

(xli)                           Except as described in each of the Registration
Statement, the General Disclosure Package and the Prospectus, there are no
material off-balance sheet transactions, arrangements, obligations (including
contingent obligations), or any other relationships with unconsolidated entities
or other persons, that may reasonably be expected to have a material effect on
the Company’s financial condition, changes in financial condition, results of
operations, liquidity, capital expenditures, capital resources or significant
components of revenues or expenses;

 

(xlii)                        The Company and, to the knowledge of the Company,
each of the Company’s directors and officers, in their capacities as such, has
been and is in compliance in all material respects with the provisions of the
Sarbanes-Oxley Act and the rules and regulations of the Commission thereunder,
including Section 402 related to loans and Sections 302 and 906

 

15

--------------------------------------------------------------------------------


 

related to certifications; and the Company is in compliance with the applicable
rules and regulations of the Nasdaq Stock Market;

 

(xliii)                     Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or the Agent for a brokerage commission, finder’s fee or
like payment in connection with the offering and sale of the Shares;

 

(xliv)                    The application of the proceeds received by the
Company from the issuance, sale and delivery of the Shares as described in the
Registration Statement, the General Disclosure Package and the Prospectus will
not violate Regulation T, U or X of the FRB or any other regulation of the FRB;

 

(xlv)                       The information contained in the Registration
Statement, the Prospectus and any Issuer-Represented Free Writing Prospectus
that constitutes “forward-looking” information within the meaning of Section 27A
of the Act and Section 21E of the 1934 Act were made by the Company on a
reasonable basis and reflect the Company’s good faith belief or estimate of the
matters described therein;

 

(xlvi)                    Any certificate signed by any officer of the Company
and delivered to the Agent or counsel for the Agent in connection with the sale
of the Shares contemplated hereby shall be deemed a representation and warranty
by the Company to the Agent and shall be deemed to be a part of this Section 1
and incorporated herein by this reference;

 

(xlvii)                 Neither the Company nor any of its affiliates has, prior
to the date hereof, made any offer or sale of any securities which could be
“integrated” for purposes of the Act or the rules and regulations promulgated
thereunder with the offer and sale of the Shares pursuant to the Registration
Statement; and except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, the Company has not sold or issued any
security during the six-month period preceding the date of the Prospectus,
including but not limited to any sales pursuant to Rule 144A or Regulations D or
S under the Act, other than pursuant to employee benefit plans, qualified stock
option or stock purchase plans or employee compensation plans, pursuant to
outstanding options, rights or warrants as described in the Registration
Statement, the General Disclosure Package and the Prospectus or under the
Company’s dividend reinvestment plan or employee stock purchase plan;

 

(xlviii)              To the extent required, the Shares have been approved for
listing on The Nasdaq Global Select Market;

 

(xlix)                    None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S. 
Department of the Treasury (“OFAC”); and the Company will not, directly or
indirectly, use the proceeds of the offering of the Shares hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC;

 

16

--------------------------------------------------------------------------------


 

(l)                                     The Company meets all conditions and
requirements for the use of Form S-3 to register the offering and sale of the
Shares as contemplated hereby; and the Company is not an “ineligible issuer” (as
defined in Rule 405);

 

(li)                                  [Reserved];

 

(lii)                               With respect to stock options granted to
employees, consultants and directors of the Company and its subsidiaries (the
“Stock Options”) pursuant to the stock-based compensation plans of the Company
and its subsidiaries (the “Company Stock Plans”), (i) each grant of a Stock
Option was duly authorized by all necessary corporation action no later than the
date on which the grant of such Stock Option was by its terms to be effective,
(ii) each such grant was made in all material respects in accordance with the
terms of the applicable Company Stock Plans, the Act and all other applicable
laws and regulatory rules or requirements, including the rules of The Nasdaq
Global Select Market and any other exchange on which Company securities are
traded, and (iii) the Stock Options have been properly accounted for in
accordance with GAAP in the financial statements of the Company and, to the
extent required by applicable laws, disclosed in the Company’s filings with the
Commission in accordance with the 1934 Act and all other applicable laws;

 

(liii)                            Each subsidiary of the Company and the Bank
which is engaged in the business of acting as an insurance agency (an “Insurance
Subsidiary”) is duly licensed or registered with any applicable regulatory
authorities in each jurisdiction where it is required to be so licensed or
registered to conduct its business, except where the failure to be so licensed
or registered would not have a Material Adverse Effect; each Insurance
Subsidiary has all other necessary approvals of and from all applicable
regulatory authorities, to conduct its businesses, except where the failure to
have such approvals would not have a Material Adverse Effect; no Insurance
Subsidiary has received any notification from any applicable regulatory
authority to the effect that any additional approvals from such regulatory
authority are needed to be obtained by such subsidiary and have not been
obtained, in any case where it could be reasonably expected that the Insurance
Subsidiary will be unable to obtain such additional approvals and the failure to
obtain any such additional approvals would require such subsidiary to cease or
otherwise materially limit the conduct of its business; and each Insurance
Subsidiary is in compliance with the requirements of insurance laws and
regulations of each jurisdiction that are applicable to such subsidiary, and has
filed all notices, reports, documents or other information required to be filed
thereunder, with such exceptions as would not have, individually or in the
aggregate, a Material Adverse Effect;

 

(liv)                           The Company has not distributed and, prior to
the later to occur of (i) the Applicable Time and (ii) completion of the
distribution of the Shares, will not distribute any prospectus (as such term is
defined in the Act and the rules and regulations promulgated by the Commission
thereunder) in connection with the offering and sale of the Shares other than
the Registration Statement, the General Disclosure Package, and the Prospectus
or other materials, if any, permitted by the Act or by the rules and regulations
promulgated by the Commission thereunder and approved by the Agent;

 

(lv)                              Neither the Company nor any of its
subsidiaries has participated in any reportable transaction, as defined in
Treasury Regulation Section 1.6011-4(b)(1);

 

17

--------------------------------------------------------------------------------


 

(lvi)                           Any and all material swaps, caps, floors,
futures, forward contracts, option agreements (other than employee stock
options) and other derivative financial instruments, contracts or arrangements,
whether entered into for the account of the Company or one of its subsidiaries
or for the account of a customer of the Company or one of its subsidiaries, were
entered into in the ordinary course of business and in accordance with prudent
business practice and applicable laws, rules, regulations and policies of all
applicable regulatory agencies and with counterparties believed to be
financially responsible at the time.  The Company and each of its subsidiaries
have duly performed in all material respects all of their obligations thereunder
to the extent that such obligations to perform have accrued, and there are no
breaches, violations or defaults or allegations or assertions of such by any
party thereunder;

 

(lvii)                        The Registration Statement is not the subject of a
pending proceeding or examination under Section 8(d) or 8(e) of the Act, and the
Company is not the subject of a pending proceeding under Section 8A of the Act
in connection with the offering of the Shares;

 

(lviii)                     The Company is not, and has not been, a U.S. real
property holding corporation within the meaning of Section 897 of the Internal
Revenue Code of 1986, as amended;

 

(lix)                           Each of the Company and its subsidiaries owns
and, after giving effect to the transactions contemplated in this Agreement,
will own assets the fair saleable value of which are greater than (A) the total
amount of its liabilities (including known contingent liabilities) and (B) the
amount that will be required to pay the probable liabilities of its existing
debts as they become absolute and matured considering the financing alternatives
reasonably available to it.  The Company has no knowledge of any facts or
circumstances which lead it to believe that it or any of its subsidiaries will
be required to file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction, and has no present intent to so file;
and

 

(lx)                              As of the close of trading on The Nasdaq
Global Select Market on the Trading Day (as defined below) with the highest
price at which the common equity of the Company closed within 60 days of the
filing of the Registration Statement with the Commission, the aggregate market
value of the outstanding voting stock of the Company held by persons other than
affiliates (as defined in Rule 405 of the Act) of the Company was equal to or
greater than $75 million.

 

(b)                                 The Bank represents and warrants as of the
date hereof, each Representation Date, each Applicable Time referred to herein
and each Delivery Date, and agrees with the Agent that:

 

(i)                                     The Bank has been duly organized and is
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to own, lease and operate
its properties, to conduct its business as described in the Registration
Statement, the General Disclosure Package and the Prospectus and to enter into
and perform its obligations under, and to consummate the transactions
contemplated in, this Agreement and is duly qualified to transact business and
is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to so qualify or to be in good
standing would not, singly or in the aggregate, result in a Material Adverse
Effect. The deposit

 

18

--------------------------------------------------------------------------------


 

accounts of the Bank are insured up to the applicable limits by the Deposit
Insurance Fund of the FDIC to the fullest extent permitted by law and the
rules and regulations of the FDIC, and no proceeding for the revocation or
termination of such insurance is pending or, to the knowledge of the Company,
threatened;

 

(ii)                                  Except as described in the Registration
Statement, the General Disclosure Package and the Prospectus, the Bank is not
subject or party to, and has not received any notice or advice that it may
become subject or party to any investigation with respect to, any Regulatory
Agreement, and the Bank has not been advised by any Regulatory Agency that it is
considering issuing or requesting any Regulatory Agreement. There is no
unresolved violation, criticism or exception by any Regulatory Agency with
respect to any report or statement relating to any examinations of the Bank;

 

(iii)                               The Bank is not (A) in violation of its
charter, by-laws or similar organizational document, (B) in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any agreement to which the Bank is a party or by which it may be
bound or to which any of the properties, assets or operations of the Bank is
subject, except for such defaults that would not, singly or in the aggregate,
result in a Material Adverse Effect, or (C) in violation of any law, statute,
rule, regulation, judgment, order, writ or decree of any Governmental Entity
(including, without limitation, each applicable Regulatory Agency) having
jurisdiction over the Bank or any of its properties, assets or operations,
except for such violations that would not, singly or in the aggregate, result in
a Material Adverse Effect;

 

(iv)                              The execution, delivery and performance of
this Agreement and compliance by the Bank with its obligations under this
Agreement have been duly authorized by the Bank by all requisite action and do
not and will not, whether with or without the giving of notice or passage of
time or both, conflict with or constitute a breach of, or default or Repayment
Event under, or result in the creation or imposition of any lien, charge or
encumbrance upon any properties, assets or operations of the Bank pursuant to,
the Agreements and Instruments (except for such conflicts, breaches, defaults or
Repayment Events or liens, charges or encumbrances that would not, singly or in
the aggregate, result in a Material Adverse Effect), nor will such action result
in any violation of the provisions of the charter, by-laws or similar
organizational document of the Bank or any law, statute, rule, regulation,
judgment, order, writ or decree of any Governmental Entity;

 

(v)                                 No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Bank of
its obligations under this Agreement; and

 

(vi)                              The Bank is not and, after giving effect to
the offering and sale of the Shares, and after receipt by the Company of payment
for the Shares and the application of such proceeds as described in each of the
General Disclosure Package and the Prospectus, will not be an “investment
company” or an entity “controlled” by an “investment company”, as such terms are
defined in the Investment Company Act.

 

2.                                      (a)                                 On
the basis of the representations, warranties and agreements herein contained and
subject to the terms and conditions set forth herein, upon the Agent’s
acceptance of the terms

 

19

--------------------------------------------------------------------------------


 

of a Placement Notice (as defined in Section 2(b) below) or such other
instructions provided by the Company to the Agent pursuant to Section 2(b) or
upon receipt by the Agent of an Acceptance (as defined below), as the case may
be, and unless the sale of the Placement Shares as described therein has been
declined, suspended or otherwise terminated in accordance with the terms of this
Agreement, the Company agrees to issue and sell through the Agent, as sales
agent, and the Agent agrees, subject to the limitations and provisions in this
Section 2 or as may otherwise be agreed to between the parties from time to
time, to use its commercially reasonable efforts consistent with its normal
trading and sales practices to sell, as sales agent for the Company, the
Shares.  Sales of the Shares, if any, through the Agent acting as sales agent
will be made by means of ordinary brokers’ transactions or otherwise at market
prices prevailing at the time of sale, at prices related to prevailing market
prices or at negotiated prices.

 

(b)                                 The Shares are to be sold on a daily basis
or otherwise as shall be agreed to by the Company and the Agent on any day that
is a trading day for the Nasdaq Stock Market (other than a day on which the
Nasdaq Stock Market is scheduled to close prior to its regular weekday closing
time) (each, a “Trading Day”), and the Company has instructed the Agent to make
such sales.   Prior to the commencement of the offering, when the Company wishes
to issue and sell the Shares hereunder, it will notify the Agent at least one
“business day,” as defined in Rule 100 of Regulation M ( a “Regulation M
Business Day”), prior to the Trading Day on which sales are desired to commence
by e-mail notice (or other method mutually agreed to in writing by the parties)
containing the parameters in accordance with which it desires the Shares to be
sold, which shall at a minimum include the number of Shares desired to be issued
(the “Placement Shares”), a form of which containing such minimum sales
parameters necessary is attached hereto as Annex I (a “Placement Notice”).   The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule I (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from the Agent set forth on Schedule I, as such Schedule I may be
amended from time to time.  On any Trading Day that the Company wishes to issue
and sell the Shares hereunder (each, a “Placement”), the Company may instruct
the Agent by telephone (confirmed promptly by telecopy or email, which
confirmation will be promptly acknowledged by the Agent), or such other method
mutually agreed to in writing by the parties, as to the maximum number of Shares
to be sold by the Agent on such day (in any event not in excess of the number
available for sale under the Prospectus and the currently effective Registration
Statement) and the minimum price per Share at which such Shares may be sold.

 

(c)                                  If the Agent wishes to accept such proposed
terms included in the Placement Notice (which it may decline to do for any
reason in its sole discretion) or, following discussion with the Company, wishes
to accept amended terms, the Agent will, prior to 4:30 p.m. (New York City Time)
on the business day following the business day on which such Placement Notice is
delivered to the Agent, issue to the Company a notice by e-mail (or other method
mutually agreed to in writing by the parties) addressed to all of the
individuals from the Company and Agent set forth on Schedule I setting forth the
terms that the Agent is willing to accept.   Where the terms provided in the
Placement Notice are amended as provided for in the immediately preceding
sentence, such terms will not be binding on the Company or the Agent until the
Company delivers to the Agent an acceptance by e-mail (or other method mutually
agreed to in writing by the parties) of all of the terms of such Placement
Notice, as amended (the “Acceptance”), which e-mail shall be addressed to all of
the individuals from the Company and

 

20

--------------------------------------------------------------------------------


 

the Agent set forth on Schedule I.   The Placement Notice (as amended by the
corresponding Acceptance, if applicable) shall be effective upon receipt by the
Company of the Agent’s acceptance of the terms of the Placement Notice or upon
receipt by the Agent of the Company’s Acceptance, as the case may be, unless and
until (i) the entire amount of the Placement Shares has been sold, (ii) in
accordance with the notice requirements set forth in the second sentence of this
paragraph, the Company terminates the Placement Notice, (iii) the Company issues
a subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, (iv) this Agreement has been terminated under the
provisions of Section 9 or (v) either party shall have suspended the sale of the
Placement Shares in accordance with the terms of this Agreement.   It is
expressly acknowledged and agreed that neither the Company nor the Agent will
have any obligation whatsoever with respect to a Placement or any Placement
Shares unless and until the Company delivers a Placement Notice to the Agent and
either (i) the Agent accepts the terms of such Placement Notice or (ii) where
the terms of such Placement Notice are amended, the Company accepts such amended
terms by means of an Acceptance pursuant to the terms set forth above, and then
only upon the terms specified in the Placement Notice (as amended by the
corresponding Acceptance, if applicable) and herein.   In the event of a
conflict between the terms of this Agreement and the terms of a Placement Notice
(as amended by the corresponding Acceptance, if applicable), the terms of the
Placement Notice (as amended by the corresponding Acceptance, if applicable)
will control.

 

(d)                                 Notwithstanding the foregoing, the Company
shall not authorize the issuance and sale of, and the Agent shall not be
obligated to use its commercially reasonable efforts to sell, any Shares (i) at
a price lower than the minimum price therefor authorized from time to time, or
(ii) in a number in excess of the aggregate number of shares or gross sale price
of Shares authorized from time to time to be issued and sold under this
Agreement, in each case, by the Company’s board of directors (the “Board”) or a
duly authorized committee or subcommittee thereof (the “Designated
Subcommittee”), and notified to the Agent in writing.   In addition, the Company
or the Agent may, upon notice to the other party hereto by telephone (confirmed
promptly by e-mail to those individuals specified on Schedule I), suspend or
terminate the offering of the Shares for any reason and at any time; provided,
however, that such suspension or termination shall not affect or impair the
parties’ respective obligations with respect to the Shares sold hereunder or
which an investor has agreed to purchase but which have not been delivered by
the Company and paid for by such investor as contemplated hereby, prior to the
giving of such notice.

 

(e)                                  Under no circumstances shall the aggregate
gross sale price or number of Shares sold pursuant to this Agreement exceed the
aggregate gross sale price or number of shares, as the case may be, of Common
Stock (i) set forth in the preamble paragraph of this Agreement, (ii) available
for issuance under the Prospectus and the then currently effective Registration
Statement or (iii) authorized from time to time to be issued and sold under this
Agreement by the Board or the Designated Subcommittee and notified to the Agent
in writing.  In addition, under no circumstances shall any Shares be sold at a
price lower than the minimum price therefor authorized from time to time by the
Board or the Designated Subcommittee and notified to the Agent in writing. 
Notwithstanding anything to the contrary contained herein (other than the
following sentence), the parties hereto agree that compliance with the
limitations set forth in this Section 2(e) regarding the aggregate offering
price of the Shares issued and sold under this

 

21

--------------------------------------------------------------------------------


 

Agreement shall be the sole responsibility of the Company, and the Agent shall
have no obligation in connection with such compliance.

 

(f)                                   Subject to the terms of the Placement
Notice (as amended by the corresponding Acceptance, if applicable) or such other
instructions provided by the Company to the Agent pursuant to Section 2(b), the
Agent may sell Placement Shares by any method permitted by law deemed to be an
“at the market” offering as defined in Rule 415 of the Act, including without
limitation sales made directly on the Nasdaq Stock Market, on any other existing
trading market for the Common Stock or to or through a market maker.   Subject
to the terms of the Placement Notice (as amended by the corresponding
Acceptance, if applicable) or such other instruction provided by the Company to
the Agent pursuant to Section 2(b), the Agent may also sell Placement Shares by
any other method permitted by law, including but not limited to privately
negotiated transactions subject to the approval of the Company.  
Notwithstanding anything to the contrary herein and for a period of time
beginning one Regulation M Business Day prior to the time when the first sale
pursuant to a Placement Notice occurs and continuing through the time such
Placement Notice is in effect, the Agent agrees that in no event will it or any
of its affiliates engage in any market making, stabilization or other market or
trading activity with regard to the Shares if such activity would be prohibited
under Regulation M or other anti-manipulation rules under the Act or the 1934
Act.

 

(g)                                  The compensation payable to the Agent for
sales of Shares shall be equal to 3.0% of the gross sales price of the Shares;
provided, however, that such rate of compensation shall not apply when the Agent
acts pursuant to a Terms Agreement.  The remaining proceeds, after further
deduction for any transaction fees, transfer taxes or other similar fees, taxes
or charges imposed by any federal, state, local or other governmental,
regulatory or self-regulatory organization in respect of such sales, shall
constitute the net proceeds to the Company for such Shares (the “Net
Proceeds”).   The Agent shall notify the Company as promptly as practicable if
any deduction described in the preceding sentence will be required.

 

(h)                                 The Agent shall provide written confirmation
(which may be by e-mail) to the Company following the close of trading on the
Nasdaq Stock Market each day on which Shares are sold under this Agreement
setting forth the number of Shares sold on such day, the gross sales prices of
the Shares, the Net Proceeds to the Company and the compensation payable by the
Company to the Agent under this Agreement with respect to such sales.

 

(i)                                     Settlement for sales of Shares will
occur on the third business day that is also a Trading Day following the trade
date on which such sales are made, unless another date shall be agreed to by the
Company and the Agent (each such day, a “Delivery Date”).   On each Delivery
Date, the Shares sold through the Agent for settlement on such date shall be
delivered by the Company to the Agent against payment of the Net Proceeds from
the sale of such Shares.  Settlement for all Shares shall be effected by
book-entry delivery of Shares to the Agent’s account at The Depository Trust
Company against payment by the Agent of the Net Proceeds from the sale of such
Shares in same day funds delivered to an account designated by the Company.   If
the Company or its transfer agent (if applicable) shall default on its
obligation to deliver Shares on any Delivery Date, the Company shall
(A) indemnify and hold the Agent harmless against any loss, claim or damage
arising from or as a result of such default by the Company and (B) pay the Agent
any commission to which it would otherwise be entitled absent

 

22

--------------------------------------------------------------------------------


 

such default.   If the Agent breaches this Agreement by failing to deliver the
applicable Net Proceeds on any Delivery Date for Shares delivered by the
Company, the Agent will pay the Company interest based on the effective
overnight federal funds rate until such proceeds, together with such interest,
have been fully paid.

 

(j)                                    The Company agrees that any offer to
sell, any solicitation of an offer to buy, or any sales of Shares or any other
equity security of the Company shall only be effected by or through the Agent,
from the period beginning one Regulation M Business Day prior to the time when
the first sale pursuant to a Placement Notice occurs and continuing through the
time such Placement Notice is in effect; provided, however, that the foregoing
limitation shall not apply to (i) the exercise of any option, warrant, right or
any conversion privilege set forth in the instrument governing such security or
any other security of the Company or (ii) sales solely to employees or security
holders of the Company or its subsidiaries, or to a trustee or other person
acquiring such securities for the accounts of such persons.

 

(k)                                 The Company consents to the Agent trading in
the Common Stock for the Agent’s own account and for the account of its clients
at the same time as sales of the Shares occur pursuant to this Agreement or
pursuant to a Terms Agreement.

 

(l)                                     The Company acknowledges and agrees that
(i) there can be no assurance that the Agent will be successful in selling
Shares, (ii) the Agent may not solicit any offers to buy the Shares, (iii) the
Agent will incur no liability or obligation to the Company or any other person
or entity if it does not sell Shares for any reason other than a failure by the
Agent to use its commercially reasonable efforts consistent with its normal
trading and sales practices to sell such Shares as required under this
Section 2, subject to the limitations and provisions in this Section 2 or as may
otherwise be agreed to between the parties from time to time and (iv) the Agent
shall be under no obligation to purchase Shares on a principal basis pursuant to
this Agreement, except as otherwise agreed by the Agent and the Company in a
Terms Agreement.

 

(m)                             At each Applicable Time, each Delivery Date and
each Representation Date, the Company and the Bank shall be deemed to have
affirmed each representation, warranty, covenant and other agreement contained
in this Agreement.

 

3.                                      (a)                                 If
the Company wishes to issue and sell the Shares other than as set forth in
Section 2 of this Agreement (an “Alternative Placement”), it will notify the
Agent of the proposed terms of such Alternative Placement.  If the Agent, acting
as principal or agent, wishes to accept such proposed terms (which it may
decline to do for any reason in its sole discretion) or, following discussions
with the Company wishes to accept amended terms, the Agent and the Company will
enter into a Terms Agreement, setting forth the terms of such Alternative
Placement.

 

(b)                                 The terms set forth in a Terms Agreement
will not be binding on the Company or the Agent unless and until the Company and
the Agent have each executed such Terms Agreement accepting all of the terms of
such Terms Agreement.  In the event of a conflict between the terms of this
Agreement and the terms of a Terms Agreement, the terms of such Terms Agreement
will control.

 

23

--------------------------------------------------------------------------------


 

4.                                      (a)                                
Notwithstanding any other provision of this Agreement, (i) the Company shall not
offer or sell, or request the offer or sale of, any Shares, (ii) the Company, by
notice to the Agent given by telephone (confirmed promptly by e-mail), shall
cancel any instructions for the offer or sale of Shares, and (iii) the Agent
shall not be obligated to offer or sell any Shares, (x) unless otherwise agreed
to in writing by the parties hereto (which agreement may be contained in a
Placement Notice or in such other instructions provided by the Company to the
Agent pursuant to Section 2(b)) during any period in which the Company’s insider
trading policy, as it exists on the date of this Agreement, would prohibit the
purchases or sales of the Company’s Common Stock by its officers or directors,
(y) at any time or during any period that the Company is in possession of
material non-public information or (z) except as provided in Section 4(b) below,
at any time from and including the date (each, an “Announcement Date”) on which
the Company shall issue a press release containing, or shall otherwise publicly
announce, its earnings, revenues or other results of operations (each, an
“Earnings Announcement”) through and including the time that is twenty-four (24)
hours after the time that the Company files (a “Filing Time”) a Quarterly Report
on Form 10-Q or an Annual Report on Form 10-K that includes consolidated
financial statements as of and for the same period or periods, as the case may
be, covered by such Earnings Announcement.   For purposes of this
Section 4(a) and Section 4(b) below, references to “twenty-four (24) hours”
shall exclude any hours in a day that is not a business day.

 

(b)                                 If the Company wishes to offer or sell
Shares on any date during the period from and including an Announcement Date
through and including the time that is twenty-four (24) hours after the
corresponding Filing Time, the Company shall (i) prepare and deliver to the
Agent (with a copy to counsel to the Agent) a Current Report on Form 8-K which
shall include substantially the same financial and related information as was
set forth in the relevant Earnings Announcement (other than any earnings
projections or similar forward-looking data) (each, an “Earnings 8-K”), in form
and substance reasonably satisfactory to the Agent, and obtain the consent of
the Agent to the filing thereof (such consent not to be unreasonably withheld or
delayed), (ii) provide the Agent with the officers’ certificate and accountants’
letter called for by Sections 5(n) and (p), respectively, and (iii) file such
Earnings 8-K with the Commission.   If the Company fully satisfies the
requirements of clauses (i) through (iii) of this Section 4(b), then the
provisions of clause (ii) of Section 4(a) shall not be applicable for the period
from and after the time at which the foregoing conditions shall have been
satisfied (or, if later, the time that is twenty-four (24) hours after the time
that the relevant Earnings Announcement was first publicly released) through and
including the time that is twenty-four (24) hours after the Filing Time of the
relevant Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as the
case may be.   For purposes of clarity, the parties hereto agree that (A) the
delivery of any officers’ certificate or accountants’ letter pursuant to this
Section 4(b) shall not relieve the Company from any of its obligations under
this Agreement with respect to any such Quarterly Report on Form 10-Q or Annual
Report on Form 10-K, as the case may be, including, without limitation, the
obligation to deliver officers’ certificates, accountants’ letters and legal
opinions and related letters as provided in Section 7 hereof, (B) this
Section 4(b) shall in no way affect the provisions of clause (x) of
Section 4(a), which shall have independent application and (C) the provisions of
this Section 4(b) shall in no way affect the Company’s ability to file, subject
to compliance with other applicable provisions of this Agreement, Current
Reports on Form 8-K relating to earnings or other matters.

 

24

--------------------------------------------------------------------------------


 

5.                                      The Company covenants and agrees with
the Agent:

 

(a)                                 To prepare the Prospectus in a form approved
by the Agent and to file such Prospectus pursuant to Rule 424(b) under the Act
on or prior to the date that is one business day following the date hereof
unless otherwise agreed to by the Agent; to make no further amendment or any
supplement to the Registration Statement or Prospectus (other than through any
documents incorporated therein by reference) which shall be reasonably
disapproved by the Agent promptly after reasonable notice thereof; to advise the
Agent, promptly after it receives notice thereof, of the time when any amendment
to the Registration Statement has been filed or becomes effective or any
supplement to the Prospectus or any amended Prospectus has been filed and during
the Prospectus Delivery Period (defined as such period of time after the first
date of the public offering of the Shares as in the opinion of counsel for the
Agent a prospectus relating to the Shares is required by law to be delivered (or
required to be delivered but for Rule 172 under the Act) in connection with
sales of the Shares) to furnish the Agent with copies thereof; to advise the
Agent, promptly after it receives notice thereof, of the issuance by the
Commission of any stop order or of any order preventing or suspending the use of
any Issuer-Represented Free Writing Prospectus or Prospectus, of the suspension
of the qualification of the Shares for offering or sale in any jurisdiction, of
the initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement, any Issuer-Represented Free Writing Prospectus or Prospectus or for
additional information; and, in the event of the issuance of any stop order or
of any order preventing or suspending the use of any Issuer-Represented Free
Writing Prospectus or Prospectus or suspending any such qualification, promptly
to use its commercially reasonable efforts to obtain the withdrawal of such
order;

 

(b)                                 During any period when the delivery of a
prospectus is required in connection with the offering or sale of Shares
(including, without limitation, pursuant to Rule 173(d) of the Act), if any
event shall have occurred as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or,
if for any other reason it shall be necessary to amend or supplement the
Prospectus (including, without limitation, any document incorporated by
reference therein) in order to comply with the Act or the 1934 Act, to notify
the Agent and, upon its request, file such document and prepare and furnish
without charge to the Agent as many copies as the Agent may from time to time
reasonably request of an amended or supplemented Prospectus (or incorporated
document, as the case may be) that will correct such statement or omission or
effect such compliance.  Upon such notification, the Agent will cease selling
the Shares on the Company’s behalf pursuant to this Agreement and suspend the
use of the Prospectus until such amendment or supplement is filed; provided,
however, that such suspension or termination shall not affect or impair the
parties’ respective obligations with respect to the Shares sold hereunder or
which an investor has agreed to purchase but which has not been delivered by the
Company and paid for by such investor as contemplated hereby, prior to the
giving of such notice;

 

(c)                                  Unless it obtains the prior written consent
of the Agent, and the Agent obtains the prior written consent of the Company, to
not make any offer relating to the Shares that would constitute an “issuer free
writing prospectus,” as defined in Rule 433 under the Act, or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405 under
the Act, required to be filed with the Commission.   Any such free writing
prospectus consented to by the

 

25

--------------------------------------------------------------------------------


 

Company and the Agent is hereinafter referred to as a “Permitted Free Writing
Prospectus.”  The Company represents that it has treated or agrees that it will
treat each Permitted Free Writing Prospectus as an “issuer free writing
prospectus,” as defined in Rule 433, and has complied and will comply with the
requirements of Rule 433 applicable to any Permitted Free Writing Prospectus,
including timely filing with the Commission where required, legending and record
keeping.   The Company represents that it has satisfied the conditions in
Rule 433 to avoid a requirement to file with the Commission any electronic road
show;

 

(d)                                 Promptly from time to time, to take such
action as the Agent may reasonably request to qualify the Shares for offering
and sale under the securities laws of such jurisdictions as the Agent may
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of the Shares, provided that in connection therewith
the Company shall not be required to qualify as a foreign corporation or to file
a general consent to service of process in any jurisdiction;

 

(e)                                  During the period in which a prospectus is
required to be delivered under the Act or the 1934 Act in connection with any
sale of Shares (including, without limitation, pursuant to Rule 173(d) of the
Act), to furnish the Agent with copies of the Prospectus or a supplement to the
Prospectus in New York City in such quantities as the Agent may from time to
time reasonably request;

 

(f)                                   To make generally available to its
securityholders as soon as practicable an earnings statement of the Company and
its subsidiaries (which need not be audited) complying with Section 11(a) of the
Act and the rules and regulations thereunder (including, at the option of the
Company, Rule 158);

 

(g)                                  To furnish to its stockholders, as soon as
practicable after the end of each fiscal year, an annual report (including a
balance sheet and statements of income, stockholders’ equity and cash flows of
the Company and its consolidated subsidiaries certified by an independent
registered public accounting firm) and, as soon as practicable after the end of
each of the first three quarters of each fiscal year (beginning with the fiscal
quarter ending after the effective date of the Registration Statement), to make
available to its stockholders consolidated summary financial information of the
Company and its subsidiaries for such quarter in reasonable detail;

 

(h)                                 Until the earlier of the Shares ceasing to
be outstanding or the fifth year anniversary of the latest effective date of the
Registration Statement, to furnish to the Agent copies of all reports or other
communications (financial or other) furnished to stockholders, and to deliver to
you as soon as they are available, copies of any reports and financial
statements furnished to or filed with the Commission or any national securities
exchange on which any class of securities of the Company is listed; provided the
Company will be deemed to have furnished such reports and financial statements
to the Agent to the extent they are filed on the Commission’s EDGAR system;

 

(i)                                     To use the net proceeds received by it
from the sale of the Shares pursuant to this Agreement in the manner specified
in each of the General Disclosure Package and the Prospectus under the caption
“Use of Proceeds”;

 

26

--------------------------------------------------------------------------------


 

(j)                                    To use its reasonable best efforts to
list for quotation the Shares on The Nasdaq Global Select Market;

 

(k)                                 To file with the Commission such information
on Form 10-K or Form 10-Q as may be required by Rule 463 under the Act;

 

(l)                                     To comply, and to use its reasonable
best efforts to cause the Company’s directors and officers, in their capacities
as such, to comply, in all material respects, with all effective applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
thereunder;

 

(m)                             To reasonably cooperate on a timely basis with
any reasonable due diligence request from, or review conducted by, the Agent or
its counsel from time to time in connection with the transactions contemplated
hereby, including, without limitation, and upon reasonable notice, providing
information and making available documents and appropriate corporate officers,
during regular business hours and at the Company’s principal offices and/or by
telephone, as the Agent or its counsel may reasonably request (each such
process, a “Due Diligence Process”);

 

(n)                                 Upon commencement of the offering of Shares
under this Agreement, promptly after each (i) date the Registration Statement or
the Prospectus shall be amended or supplemented (other than (1) by an amendment
or supplement providing solely for the determination of the terms of the Shares,
(2) in connection with the filing of any report or other document under
Section 13, 14 or 15(d) of the 1934 Act or (3) by a prospectus supplement
relating to the offering of other securities (including, without limitation,
other shares of Common Stock)) (each such date, a “Registration Statement
Amendment Date”), (ii) date on which the Company shall file (x) an Annual Report
on Form 10-K, Quarterly Report on Form 10-Q or Earnings 8-K or (y) an amendment
to any such document (each such date, a “Company Periodic Report Date”) and,
(iii) reasonable request by the Agent (provided, that such request follows a Due
Diligence Process (each date of any such request, a “Supplemental Request Date”)
(each of the date of the commencement of the offering of Shares under this
Agreement and each Registration Statement Amendment Date, Company Periodic
Report Date and Supplemental Request Date is hereinafter referred to as a
“Representation Date”)); to furnish or cause to be furnished to the Agent (with
a copy to counsel to the Agent) a certificate dated such Representation Date
(or, in the case of an amendment or supplement to the Registration Statement or
the Prospectus (including, without limitation, by the filing of an Annual Report
on Form 10-K, Quarterly Report on Form 10-Q or Earnings 8-K or any amendment
thereto), the date of the effectiveness of such amendment to the Registration
Statement or the date of filing with the Commission of such supplement or any
such Form 10-K, Form 10-Q, Earnings 8-K or amendment thereto, as the case may
be), in a form reasonably satisfactory to the Agent to the effect that the
statements contained in the certificate referred to in Section 7(j) of this
Agreement which was last furnished to the Agent are true and correct as of the
date of such certificate as though made at and as of the date of such
certificate (except that such statements shall be deemed to relate to the
Registration Statement, the General Disclosure Package and the Prospectus as
amended and supplemented to the date of such certificate) or, in lieu of such
certificate, a certificate of the same tenor as the certificate referred to in
Section 7(j), but modified as necessary to relate to the Registration Statement,
the General Disclosure Package

 

27

--------------------------------------------------------------------------------


 

and the Prospectus as amended and supplemented to the date of such
certificate.   As used in this paragraph, to the extent there shall be an
Applicable Time on or following the applicable Representation Date, “promptly”
shall be deemed to be on or prior to the next succeeding Applicable Time;

 

(o)                                 Upon commencement of the offering of Shares
under this Agreement, and promptly after each other Representation Date, to
furnish or cause to be furnished to the Agent (with a copy to counsel to the
Agent), unless the Agent otherwise agrees in writing, the written opinion and
letter of counsel to the Company, dated such Representation Date (or, in the
case of an amendment or supplement to the Registration Statement or the
Prospectus (including, without limitation, by the filing of an Annual Report on
Form 10-K or Quarterly Report on Form 10-Q or any amendment thereto), the date
of the effectiveness of such amendment to the Registration Statement or the date
of filing with the Commission of such supplement or any such Form 10-K,
Form 10-Q or amendment thereto, as the case may be), in a form and substance
reasonably satisfactory to the Agent and its counsel, of the same tenor as the
opinions and letters referred to in Sections 7(c) of this Agreement, but
modified as necessary to relate to the Registration Statement, the General
Disclosure Package and the Prospectus as amended and supplemented to the date of
such opinion and letter or, in lieu of such opinion and letter, counsel last
furnishing any such opinion and letter to the Agent shall furnish the Agent with
a letter substantially to the effect that the Agent may rely on such counsel’s
last opinion and letter to the same extent as though each were dated the date of
such letter authorizing reliance (except that statements in such last opinion
and letter shall be deemed to relate to the Registration Statement, the General
Disclosure Package and the Prospectus as amended and supplemented to the date of
such letter authorizing reliance).  As used in this paragraph, to the extent
there shall be an Applicable Time on or following the applicable Representation
Date, “promptly” shall be deemed to be on or prior to the next succeeding
Applicable Time.   Solely for the purposes of this paragraph, the term
“Representation Date” shall not include the date of filing of any Earnings 8-K
or any amendment thereto;

 

(p)                                 Upon commencement of the offering of Shares
under this Agreement, and promptly after each other Representation Date, to
cause KPMG LLP, or other independent accountants reasonably satisfactory to the
Agent, to furnish to the Agent (with a copy to counsel to the Agent), unless the
Agent otherwise agrees in writing, a letter, dated such Representation Date (or,
in the case of an amendment or supplement to the Registration Statement or the
Prospectus (including, without limitation, by the filing of an Annual Report on
Form 10-K, Quarterly Report on Form 10-Q, Earnings 8-K or any amendment
thereto), the date of the effectiveness of such amendment to the Registration
Statement or the date of filing with the Commission of such supplement or any
such Form 10-K, Form 10-Q, Earnings 8-K or any amendment thereto, as the case
may be), in form reasonably satisfactory to the Agent and its counsel, of the
same tenor as the letter referred to in Section 7(e) hereof, but modified as
necessary to relate to the Registration Statement, the General Disclosure
Package and the Prospectus as amended and supplemented to the date of such
letter.   As used in this paragraph, to the extent there shall be an Applicable
Time on or following the applicable Representation Date, “promptly” shall be
deemed to be on or prior to the next succeeding Applicable Time;

 

(q)                                 To not, and to cause its subsidiaries not
to, and will use reasonable efforts to cause its affiliates and any person
acting on their behalf not to, directly or indirectly, (i) take any

 

28

--------------------------------------------------------------------------------


 

action designed to or that has constituted or that reasonably would be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company or (ii) sell, bid for or purchase the Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Shares to be issued and sold pursuant to this
Agreement other than the Agent;

 

(r)                                    During the pendency of any Placement
Notice (as amended by the corresponding Acceptance, if applicable) given
hereunder, (i) to provide the Agent notice no less than one Regulation M
Business Day before it or any of its subsidiaries or any person acting on their
behalf, directly or indirectly, offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any Common Stock (other than
Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that no such restriction
shall apply in connection with (1) the issuance, grant or sale of Common Stock,
options to purchase Common Stock or Common Stock issuable upon the exercise of
options or other equity awards pursuant to any stock option, stock bonus or
other stock or compensatory plan or arrangement described in the Prospectus or
(2) the issuance or sale of Common Stock pursuant to any dividend reinvestment
plan that the Company currently maintains or may adopt from time to time,
provided the implementation of any new plan is disclosed to the Agent in
advance; (ii) to not, and to cause any affiliated purchasers (as defined in
Rule 100 of Regulation M) of the Company to not, bid for, purchase or induce any
other persons to bid for or purchase Shares; and (iii) to provide the Agent
notice no less than one Regulation M Business Day before it or any of its
subsidiaries or affiliates or any person acting on their behalf engages in any
special selling efforts or selling methods with regard to Shares, including but
not limited to presenting at any investor conference or other similar meeting
where potential investors may be present;

 

(s)                                   During the period beginning on the date
hereof and ending on the later of the fifth anniversary of the Applicable Time
or the date on which the Agent receives full payment in satisfaction of any
claim for indemnification or contribution to which they may be entitled pursuant
to Section 8 of this Agreement, without the prior written consent of the Agent
(which consent shall not be unreasonably withheld, conditioned or delayed), to
take or permit to be taken any action that could result in the Bank’s common
stock becoming subject to any security interest, mortgage, pledge, lien or
encumbrance; provided, however, that this covenant shall be null and void if any
federal or state banking agency having jurisdiction over the Bank, by
regulation, policy statement or interpretive release or by written order or
written advice addressed to the Bank and specifically addressing the provisions
of Section 8 hereof, permits indemnification of the Agent by the Bank as
contemplated by such provisions; and

 

(t)                                    Until completion of the distribution of
the Shares, to file all documents required to be filed with the Commission
pursuant to the 1934 Act within the time periods required by the 1934 Act and
the rules and regulations of the Commission thereunder.

 

6.                                      The Company covenants and agrees with
the Agent that the Company will pay or cause to be paid the following: (i) the
reasonable out-of-pocket expenses incurred by the Agent in connection with the
transactions contemplated hereby (regardless of whether the sale of the Shares
is consummated), including, without limitation, disbursements, fees and expenses
of the Agent’s counsel, reasonably incurred, and travel expenses; (ii) the fees,
disbursements and

 

29

--------------------------------------------------------------------------------


 

expenses of the Company’s counsel and accountants in connection with the
registration of the Shares under the Act and all other expenses in connection
with the preparation, printing and filing of the Registration Statement, any
Permitted Free Writing Prospectus and the Prospectus and amendments and
supplements thereto and the mailing and delivering of copies thereof to the
Agent; (iii) the cost of printing or producing this Agreement, any Blue Sky
memorandum, closing documents (including any compilations thereof) and any other
documents in connection with the offering, purchase, sale and delivery of the
Shares; (iv) all expenses in connection with the qualification of the Shares for
offering and sale under state securities laws as provided in
Section 5(d) hereof, including the fees and disbursements of counsel for the
Agent in connection with such qualification and in connection with any Blue Sky
memorandum; (v) all fees and expenses in connection with listing the Shares on
The Nasdaq Global Select Market; (vi) the filing fees incident to, and the fees
and disbursements of counsel for the Agent in connection with, securing any
required review by the FINRA of the terms of the sale of the Shares; (vii) the
cost of preparing stock certificates; (viii) the cost and charges of any
transfer agent or registrar; and (ix) all other costs and expenses incident to
the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section 6.

 

7.                                      The obligations of the Agent hereunder
shall be subject, in its sole discretion, to the condition that all
representations and warranties and other statements of the Company herein or in
certificates of any officer of the Company delivered pursuant to the provisions
hereof are true and correct as of the time of the execution of this Agreement,
and as of each Representation Date, Applicable Time and Delivery Date, to the
condition that the Company shall have performed all of its obligations hereunder
theretofore to be performed, and the following additional conditions:

 

(a)                                 The Prospectus shall have been filed with
the Commission pursuant to Rule 424(b) under the Act on or prior to the date
hereof and the Company shall have complied with all other requirements
applicable to the Prospectus or any supplement thereto under
Rule 424(b) (without giving effect to Rule 424(b)(8)).   The Company shall have
complied with all filing requirements applicable to any Issuer-Represented
Limited-Use Free Writing Prospectus used or referred to after the date hereof.  
No stop order suspending the effectiveness of the Registration Statement or
preventing or suspending the use of the Prospectus or any Issuer-Represented
Limited-Use Free Writing Prospectus shall have been issued and no proceeding or
examination for such purpose shall have been initiated or threatened by the
Commission, any request of the Commission for inclusion of additional
information in the Registration Statement or the Prospectus (including, without
limitation, in any document incorporated by reference therein) or otherwise
shall have been complied with, and the Commission shall not have notified the
Company of any objection to the use of the form of the Registration Statement or
any post-effective amendment thereto;

 

(b)                                 Agent shall have received satisfactory
evidence of the good standing of the Company and its subsidiaries in their
respective jurisdictions of organization and their good standing as foreign
entities in such other jurisdictions as the Agent may reasonably request, in
each case in writing or any standard form of telecommunication from the
appropriate governmental authorities of such jurisdictions;

 

30

--------------------------------------------------------------------------------


 

(c)                                  Kilpatrick Townsend & Stockton LLP, counsel
for the Company, shall have furnished to you such written opinion or opinions on
each date specified in Section 5(o), as the case may be, in form and substance
satisfactory to counsel for the Agent, to the effect set forth in Annex II
hereto and other related matters as you may reasonably request, and such counsel
shall have received such papers and information as they may reasonably request
to enable them to pass upon such matters;

 

(d)                                 Reed Smith LLP, counsel for the Agent, shall
have furnished to you their written opinions in such form as you may reasonably
request, on each date specified in Section 5(o);

 

(e)                                  On each date specified in Section 5(p),
KPMG LLP shall have furnished to you a letter or letters, dated the respective
dates of delivery thereof, in form and substance as previously provided to
counsel to the Agent;

 

(f)                                   (i) Neither the Company nor any of its
subsidiaries shall have sustained since the date of the latest audited financial
statements included in each of the Registration Statement, the General
Disclosure Package and the Prospectus any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the Registration
Statement, the General Disclosure Package and the Prospectus, and (ii) since the
respective dates as of which information is given in each of the Registration
Statement, the General Disclosure Package and the Prospectus there shall not
have been any change in the capital stock or long-term debt of the Company or
any of its subsidiaries or any change, or any development involving a
prospective change not set forth or contemplated in the Registration Statement,
the General Disclosure Package and the Prospectus, in or affecting the general
affairs, management, financial position, stockholders’ equity or results of
operations of the Company and its subsidiaries, otherwise than as set forth or
contemplated in each of the Registration Statement, the General Disclosure
Package and the Prospectus, the effect of which, in any such case described in
clause (i) or (ii), is in the reasonable judgment of the Agent so material and
adverse as to make it impracticable or inadvisable to proceed with the public
offering or the delivery of the Shares being delivered on the terms and in the
manner contemplated in each of the Registration Statement, the General
Disclosure Package and the Prospectus;

 

(g)                                  On or after the date hereof there shall not
have occurred any of the following: (i) a suspension or material limitation in
trading in securities generally on the New York Stock Exchange or on the Nasdaq
Stock Market; (ii) a suspension or material limitation in trading in the
Company’s securities on The Nasdaq Global Select Market; (iii) a general
moratorium on commercial banking activities declared by either federal or state
authorities; or (iv) the outbreak or escalation of hostilities involving the
United States or the declaration by the United States of a national emergency or
war or a material adverse change in general economic, political or financial
conditions, including without limitation as a result of terrorist activities
after the date hereof (or the effect of international conditions on the
financial markets in the United States shall be such), or any other calamity or
crisis, if the effect of any such event specified in this clause (iv) in the
reasonable judgment of the Agent makes it impracticable or inadvisable to
proceed with the public offering or the delivery of the Shares on the terms and
in the manner contemplated in the Prospectus;

 

31

--------------------------------------------------------------------------------


 

(h)                                 To the extent required, the Shares to be
sold shall have been duly listed for quotation on The Nasdaq Global Select
Market;

 

(i)                                     If within the Prospectus Delivery
Period, the Company shall have complied with the provisions of
Section 5(a) hereof with respect to the furnishing of prospectuses on the
business day next succeeding the date of this Agreement;

 

(j)                                    The Company and the Bank shall have
furnished or caused to be furnished to you on each Representation Date specified
in Section 5(n) certificates of officers of the Company and the Bank
satisfactory to you as to the accuracy of the representations and warranties of
the Company and the Bank herein at and as of such Representation Date, as to the
performance by the Company of all of its obligations hereunder to be performed
at or prior to such Representation Date, and as to the matters set forth in
subsections (a) and (f) of this Section 7;

 

(k)                                 Upon commencement of the offering of Shares
under this Agreement and on such other dates as reasonably requested by Agent,
the Company will furnish or cause to be furnished promptly to the Agent a
Placement Notice or such other instructions provided pursuant to Section 2(b) as
requested by the Agent; and

 

(l)                                     The date of commencement of sales under
this Agreement shall be the date the Company and the Agent mutually agree (which
may be later than the date of this Agreement).

 

8.                                      (a)                                 The
Company and the Bank, jointly and severally, shall indemnify and hold harmless
the Agent against any losses, claims, damages or liabilities, joint or several,
to which they or any of them may become subject, under the Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, the
General Disclosure Package, the Prospectus or any individual Issuer-Represented
Limited-Use Free Writing Prospectus, when considered together with the General
Disclosure Package, or any amendment or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse each such indemnified party for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that neither the Company nor the Bank shall be liable in any such case
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Registration Statement, the General Disclosure
Package, the Prospectus or any individual Issuer-Represented Limited-Use Free
Writing Prospectus, when considered together with the General Disclosure
Package, or any such amendment or supplement, in reliance upon and in conformity
with written information furnished to the Company by the Agent expressly for use
therein (provided that the Company and the Agent hereby acknowledge and agree
that the only information that the Agent has furnished to the Company
specifically for inclusion in the Registration Statement, the General Disclosure
Package, the Prospectus or any individual Issuer-Represented Limited-Use Free
Writing Prospectus, when considered together with the General Disclosure
Package, or any amendment or supplement thereto, are (i) the statements set
forth in the final sentence of the seventh paragraph under the “Plan of
Distribution” in the Prospectus Supplement and (ii) such

 

32

--------------------------------------------------------------------------------


 

other statements as the Agent may, by notice given to the Company in writing
after the date of this Agreement, have been furnished to the Company by the
Agent specifically for inclusion in the Registration Statement, the Prospectus,
the General Disclosure Package, any Issuer-Represented Limited-Use Free Writing
Prospectus or any amendment or supplement thereto (collectively, the “Agent
Information”).  Notwithstanding the foregoing, the indemnification provided for
in this paragraph (a) shall not apply to the Bank to the extent that such
indemnification by the Bank is determined by a written legal opinion or other
formal written interpretation by the staff of the FRB, and not subsequently
overturned in a final judgment by a court of competent jurisdiction, to
constitute a covered transaction under Section 23A of the Federal Reserve Act.

 

(b)                                 The Agent shall indemnify and hold harmless
the Company against any losses, claims, damages or liabilities to which the
Company may become subject, under the Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement, the General Disclosure Package,
the Prospectus, or any individual Issuer-Represented Limited-Use Free Writing
Prospectus, when considered together with the General Disclosure Package, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in the Registration
Statement, the General Disclosure Package, the Prospectus or any individual
Issuer-Represented Limited-Use Free Writing Prospectus, when considered together
with the General Disclosure Package, or any such amendment or supplement, in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use therein, provided that the Company and
the Agent hereby acknowledge and agree that the only information that the Agent
has furnished to the Company specifically for inclusion in the Registration
Statement, the General Disclosure Package, the Prospectus or any individual
Issuer-Represented Limited-Use Free Writing Prospectus, when considered together
with the General Disclosure Package, or any amendment or supplement thereto, is
the Agent Information; and will reimburse the Company for any legal or other
expenses reasonably incurred by the Company in connection with investigating or
defending any such action or claim as such expenses are incurred.

 

(c)                                  Promptly after receipt by an indemnified
party under subsection (a) or (b) above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party under such subsection, notify the
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party shall not relieve it from any liability which
it may have to any indemnified party otherwise than under such subsection.  In
case any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses

 

33

--------------------------------------------------------------------------------


 

of other counsel or any other expenses, in each case subsequently incurred by
such indemnified party, in connection with the defense thereof other than
reasonable costs of investigation.  No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

 

(d)                                 If the indemnification provided for in this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party under subsection (a) or (b) above in respect of any losses, claims,
damages or liabilities (or actions in respect thereof) referred to therein, then
each indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Agent on the
other from the offering of the Shares.  If, however, the allocation provided by
the immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under subsection (c) above,
then each indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company on the one
hand and the Agent on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof), as well as any other relevant equitable considerations.  The
relative benefits received by the Company on the one hand and the Agent on the
other shall be deemed to be in the same proportion as the total net proceeds
from the offering (before deducting expenses) received by the Company bear to
the total commissions received by the Agent.  The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Agent on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The Company and the Agent agree that it would not be just and equitable if
contributions pursuant to this subsection (d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this subsection (d).  The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim.  Notwithstanding the provisions of this
subsection (d), the Agent shall not be required to contribute any amount in
excess of the amount by which the total price at which the Shares distributed to
the public were offered to the public exceeds the amount of any damages which
the Agent has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

34

--------------------------------------------------------------------------------


 

(e)                                  The obligations of the Company and the Bank
under this Section 8 shall be in addition to any liability which the Company and
the Bank may otherwise have and shall extend, upon the same terms and
conditions, to each person, if any, who controls (within the meaning of the Act)
the Agent, or any of the respective partners, directors, officers and employees
of the Agent or any such controlling person; and the obligations of the Agent
under this Section 8 shall be in addition to any liability which the Agent may
otherwise have and shall extend, upon the same terms and conditions, to each
director of the Company (including any person who, with his or her consent, is
named in the Registration Statement as about to become a director of the
Company), each officer of the Company who signs the Registration Statement and
to each person, if any, who controls the Company or the Bank, as the case may
be, within the meaning of the Act.

 

9.                                      Termination.

 

(a)                                 The Company shall have the right, by giving
written notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time.  Any such termination shall be without liability of any
party to any other party except that (i) with respect to any pending sale
through the Agent for the Company, the obligations of the Company, including in
respect of compensation of the Agent, shall remain in full force and effect
notwithstanding such termination and (ii) the representations and warranties in
Section 1 and the provisions of Sections 6, 8, 12, 13, 14 and 16 of this
Agreement shall remain in full force and effect notwithstanding such
termination.

 

(b)                                 The Agent shall have the right, by giving
written notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time.  Any such termination shall be without liability of any
party to any other party except that the representations and warranties in
Section 1 and the provisions of Sections 6, 8, 12, 13, 14 and 16 of this
Agreement shall remain in full force and effect notwithstanding such
termination.

 

(c)                                  This Agreement shall remain in full force
and effect unless terminated pursuant to Section 9(a) or (b) above or otherwise
by mutual agreement of the parties; provided, that any such termination by
mutual agreement or pursuant to this clause (c) shall in all cases be deemed to
provide that the representations and warranties in Section 1 and the provisions
of Sections 6, 8, 12, 13, 14 and 16 of this Agreement shall remain in full force
and effect notwithstanding such termination.

 

(d)                                 Any termination of this Agreement shall be
effective on the date specified in such notice of termination or the date
mutually agreed by the parties, as the case may be; provided, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by the Agent or the Company, or the date mutually agreed
by the parties, as the case may be.  If such termination shall occur prior to
the Delivery Date for any sale of Stock, such sale shall settle in accordance
with the provisions of Section 2(i) hereof.

 

10.                               The respective indemnities, agreements,
representations, warranties and other statements of the Company and the Agent,
as set forth in this Agreement or made by or on behalf of them, respectively,
pursuant to this Agreement, shall remain in full force and effect, regardless of
any investigation (or any statement as to the results thereof) made by or on
behalf of the Agent or any

 

35

--------------------------------------------------------------------------------


 

controlling person of the Agent, or the Company, or any officer or director or
controlling person of the Company, and shall survive delivery of and payment for
the Shares.

 

11.                               If this Agreement is terminated, neither the
Company nor the Bank shall then be under any liability to the Agent except as
provided in Sections 6 (in the case of the Company) and 8 (in the case of the
Company and the Bank) hereof, which provisions shall survive termination.

 

12.                               The Company acknowledges and agrees that:

 

(a)                                 in connection with the sale of the Shares,
the Agent has been retained solely to act as sales agent, and no fiduciary,
advisory or other agency relationship between the Company and the Agent has been
created in respect of any of the transactions contemplated by this Agreement;

 

(b)                                 it has been advised that the Agent and its
respective affiliates are engaged in a broad range of transactions which may
involve interests that differ from those of the Company and that the Agent has
no obligation to disclose such interests and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship; and

 

(c)                                  it waives, to the fullest extent permitted
by law, any claims it may have against the Agent for breach of fiduciary duty or
alleged breach of fiduciary duty and agrees that the Agent shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including stockholders, employees or creditors of
the Company.

 

13.                               All statements, requests, notices and
agreements hereunder shall be in writing, and if to the Agent shall be delivered
or sent by mail, telex or facsimile transmission to you at 1251 Avenue of the
Americas, 6th Floor, New York, NY 10020, Attention: General Counsel with a copy
(for informational purposes only) to Reed Smith LLP, 599 Lexington Avenue, New
York, NY 10022, Attention: Yvan-Claude Pierre, Esq.; and if to the Company or to
the Bank shall be delivered or sent by mail to Pulaski Financial Corp., 12300
Olive Boulevard, St. Louis, Missouri 63141-6434, Attention: Gary W. Douglass,
with a copy (for informational purposes only) to Kilpatrick Townsend & Stockton
LLP, 607 14th Street, NW, Suite 900, Washington, DC 20005-2018; Attention: Aaron
Kaslow, Esq.  Any such statements, requests, notices or agreements shall take
effect upon receipt thereof.

 

14.                               This Agreement shall be binding upon, and
inure solely to the benefit of, the Agent, the Company, the Bank and, to the
extent provided in Sections 8 and 10 hereof, the officers and directors of the
Company and of the Bank and each person who controls the Company, the Bank or
the Agent, and their respective heirs, executors, administrators, successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement.  No purchaser of any of the Shares shall be deemed a
successor or assign by reason merely of such purchase.

 

15.                               Time shall be of the essence of this
Agreement.  As used herein, the term “business day” shall mean any day when the
Commission’s office in Washington, D.C., is open for business.

 

16.                               This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

36

--------------------------------------------------------------------------------


 

17.                               This Agreement may be executed by any one or
more of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.

 

[Signature Page Follows]

 

37

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please sign and
return to us four counterparts hereof, and upon the acceptance hereof by you,
this letter and such acceptance hereof shall constitute a binding agreement
among the Agent, the Company and the Bank.

 

 

 

Very truly yours,

 

 

 

PULASKI FINANCIAL CORP.

 

 

 

By:

/s/ Gary W. Douglass

 

 

 

Name: Gary W. Douglass

 

 

 

Title: President and CEO

 

 

 

 

 

PULASKI BANK

 

 

 

By:

/s/ Gary W. Douglass

 

 

 

Name: Gary W. Douglass

 

 

 

Title: Chairman and CEO

 

 

 

Accepted as of the date hereof:

 

 

 

SANDLER O’NEILL & PARTNERS, L.P.

 

 

 

 

By:

Sandler O’Neill & Partners Corp.,

 

 

the sole general partner

 

 

 

 

By:

/s/ Robert A. Kleinert

 

 

Name: Robert A. Kleinert

 

 

 

 

 

Title: An Officer of the Corporation

 

 

[SIGNATURE PAGE]

 

PULASKI FINANCIAL CORP. — SALES AGENCY AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Placement Notice Information

 

Company Representatives

 

Gary W. Douglass

 

Paul J. Milano

 

Agent Representatives

 

Attention Syndicate Desk

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Issuer-Represented General Use Free Writing Prospectus

 

None.

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Form of Initial Placement Notice

 

May     , 2013

 

From:               Pulaski Financial Corp.

Attention: Gary W. Douglass,

President and CEO

12300 Olive Boulevard
St. Louis, Missouri 63141-6434

 

To:                             Sandler O’Neill & Partners, L.P.

Attention: Syndicate Desk

1251 Avenue of the Americas, 6th Floor

New York, New York 10020

 

Subject:   Initial Placement Notice

 

Ladies and Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agency Agreement between Pulaski Financial Corp.  (the “Company”), Pulaski Bank
and Sandler O’Neill & Partners, L.P.  (the “Agent”), dated May 7, 2013 (the
“Agreement”), I, [name and title] of the Company, hereby request on behalf of
the Company that the Agent sell up to the lesser of (i) shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”) having an aggregate
gross sales price of up to $     million, and (ii)      million shares of Common
Stock, in accordance with the following instructions, if any:

 

First date on which Shares may be sold:

 

          , 2013

Last date on which Shares may be sold:

 

[Insert first date of next blackout period]

Dates on which Shares may not be sold:

 

N/A

Maximum number of Shares to be sold per Trading Day:

 

N/A

 

Capitalized terms defined in the Agreement shall have the same respective
meanings when used herein.

 

ADDITIONAL SALES PARAMETERS MAY BE ADDED, SUCH AS THE MANNER IN WHICH SALES ARE
TO BE MADE BY THE AGENT.

 

 

 

 

[Insert name and title]

 

--------------------------------------------------------------------------------